Citation Nr: 9928979	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  99-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent 
prior to July 31, 1996 for right trapezius muscle strain with 
cervical spine and right shoulder limitation of motion.

2.  Entitlement to an increased evaluation for right 
trapezius muscle strain with cervical spine and right 
shoulder limitation, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified periods of active duty from July 
1986 until November 1986 and from June 1993 until November 
1993 .

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1996 of the Milwaukee, Wisconsin, Regional 
Office (RO) which granted service connection for cervical 
strain and established a 10 percent disability in this regard 
effective from the date the claim was received in February 
1996.  

A claim for right shoulder disability was received from the 
veteran in July 1996.  By rating action in January 1997, the 
service-connected disability was recharacterized as cervical 
strain with history of right shoulder pain, and the 10 
percent evaluation was continued from February 1996.  In 
December 1997, the veteran's claims folder with this appeal 
was transferred to the St. Paul, Minnesota, RO and Insurance 
Center.  By rating action dated in June 1998, the service-
connected disability was recharacterized as right trapezius 
muscle strain with limitation of motion of the cervical spine 
and right shoulder.  A 40 percent disability was assigned 
effective from July 31, 1996. 


REMAND

The veteran was afforded a personal hearing before the 
undersigned Member of the Board sitting at St. Paul, 
Minnesota in June 1999.  He testified that he had sought 
treatment for his right arm and shoulder at the Tomah, 
Wisconsin VA Medical Center going back to 1994.  The record 
does not contain reports of treatment at that facility prior 
to 1997.  Such records would be useful to a determination of 
whether there is clinical information which shows an 
increased disability status for the neck and right shoulder 
from the time the veteran filed his initial claim in February 
1996. 

As well, the appellant presented testimony to the effect that 
he was currently being treated at the St. Cloud VA Hospital 
for continuing symptomatology relating to his neck and right 
shoulder.  A review of the record reflects that the most 
recent clinic note pertaining to treatment of the right 
shoulder is dated in October 1998.  The Board is of the 
opinion that in order to more accurately assess the current 
degree of disability, the VA outpatient records dating from 
November 1998 should be requested and associated with the 
claims folder.  

The appellant's representative stated at the hearing that the 
components of the veteran's service-connected disorder; i.e., 
the neck and shoulder, should be rated separately because the 
disability encompassed two different functions and anatomical 
areas.  Upon reviewing the claims folder, it is the Board's 
opinion that veteran may, or may not be entitled to separate 
and distinct disability ratings for the impairment to both 
his neck and shoulder.  The critical element is that none of 
the symptomatology for either of the body parts is 
duplicative or overlapping with the symptomatology of the 
other disability.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  Because two separate ratings could possibly 
be established which might affect the rating(s) of the 
disability (ies), the Board finds this matter to be 
intertwined with the issues currently on appeal.

The Board notes that when the appellant was most recently 
examined by the VA for compensation and pension purposes in 
May 1999, the examiner recommended that magnetic resonance 
imaging (MRI) of the right shoulder be accomplished to 
ascertain any possible rotator cuff injury.  It was also felt 
that an orthopedic consultation might be of benefit to the 
veteran concerning the ongoing shoulder problem.  The 
veteran's representative requested at the hearing that the 
case be 

remanded for a more descriptive evaluation, to include an 
MRI.  The Board finds that in view of the above and Esteban, 
the medical evidence of record is insufficient to rate the 
veteran's service-connected neck and shoulder disability(ies) 
at this time.  Consideration must now be given to all 
manifestations of the service-connected right trapezius 
muscle strain with cervical spine and right shoulder 
limitation of motion, and the possibility of separate ratings 
based on those findings.  Therefore, it is the opinion of the 
Board that the claim be remanded for a clarifying VA 
orthopedic examination.  On remand, the RO must also 
adjudicate whether the veteran is entitled to separate and/or 
increased disability ratings for the service-connected right 
trapezius muscle strain with cervical spine and right 
shoulder limitation of motion.  The RO should also be 
requested to consider whether different ratings may be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  Any and all clinical records dating 
from 1994 to 1997 from the Tomah, 
Wisconsin VA Medical Center, as well as 
clinic notes dating from November 1998 
from the St. Cloud, Minnesota VA 
facility should be requested and 
associated with the claims folder.  

2.  Thereafter, the appellant should be 
afforded an examination by a VA 
specialist in orthopedics in order to 
determine the nature and severity of any 
and all service-connected disability 
associated with the appellant's neck, 
right shoulder and trapezius muscle 
area.  All necessary tests and studies 
should be accomplished, including an 
MRI, and all clinical 

manifestations should be reported in 
detail.  The claims folder and a copy of 
this REMAND should be made available to 
the examiner in connection with the 
study of this case.  The results of the 
physical examination and all clinical 
and laboratory testing must be fully 
delineated and appropriate diagnoses 
rendered.

The examiner is specifically requested to 
separate, if possible, the symptomatology 
associated with the veteran's neck, right 
shoulder and trapezius muscle, and state 
whether the symptomatology for any one (or 
all) of the conditions is separate and 
distinct from, or is duplicative of, or 
overlapping with, or aggravated by, the 
symptomatology of the other conditions.  A 
complete rationale for all opinions expressed 
should be furnished.  The examiner should 
state whether the claims folder was reviewed. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), the 
examination report with respect to the 
neck and right shoulder must identify 
any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability upon 
use, incoordination, painful motion, and 
pain with use, and provide an opinion as 
to how those factors result in 
limitation of function.  If the veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during episodes of 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent 
of 

any additional disability during a 
flare-up, that fact should be so stated.  
The examination report should be 
returned in a legible narrative format.

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report in order that he may make an 
informed decision regarding his 
participation in the scheduled 
examination(s).

4.  The RO should review the examination 
reports to determine compliance with this 
REMAND.  If deficient in any manner, the 
report should be returned, along with the 
claims file, for immediate corrective action.

5.  After completing any necessary 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the veteran's claim 
with application of the tenets of DeLuca 
and Fenderson, and to include whether 
separate ratings are warranted for 
manifestations of the service-connected 
disability.  If the dispositions remain 
unfavorable to the veteran, the RO 
should furnish him and his 
representative with a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to develop a complete record 
and ensure due process.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issues on appeal.  The appellant is free 
to submit any additional 

evidence he desires to have considered in connection with his 
current appeal.  However, no action is required of the 
appellant until he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



